Citation Nr: 1428230	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus type II was proper.

2.  Whether the severance of service connection for bilateral diabetic retinopathy and early cataracts was proper.

3.  Whether the severance of service connection for peripheral neuropathy, right lower extremity, was proper.

4.  Whether the severance of service connection for peripheral neuropathy, left lower extremity, was proper.

5.  Whether the severance of service connection for peripheral artery disease, right lower extremity, was proper.

6.  Whether the severance of service connection for peripheral artery disease, left lower extremity, was proper.  

(The issue of a waiver of recovery of an overpayment of compensation in the amount of $1,767, to include the validity of the debt is addressed in a separate document of this date.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from December 1974 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in December 2013.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran was originally granted service connection for diabetes mellitus and related complications on the basis that he served in the Republic of Vietnam and was presumed to have been exposed to herbicides.  The RO determined that the Veteran had actually served in Thailand while on active duty.   

The Veteran asserts that he served in both Thailand and the Republic of Vietnam.  At his hearing, he testified that, because of some disciplinary problems in Thailand while serving with the 442nd Signal Battalion at Udorn, Thailand in 1970, he was subsequently transferred to the First Signal Battalion, First Signal Brigade in Saigon.  

The Veteran reported being transferred to the Republic of Vietnam about four months into his tour of duty that began in April 1970.  He claims that he stayed in Vietnam for about four months and into 1971.  

The RO noted that the unit history for the 442nd Signal Battalion showed that it was located in Thailand during the time in question.  However, these unit history documents are not present in the record.  

Moreover, prior to the hearing, the Veteran had never identified being with the First Signal Battalion, First Signal Brigade.  

Given his current assertion of service with the First Signal Battalion, First Signal Brigade from approximately August 1970 to 1971 an effort should nonetheless be made to ascertain whether the Veteran in fact was transferred as he claimed.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to provide copies of any unit history or other personnel documents that tend to show that the Veteran served with a unit in Thailand for the period from 1969 to 1971 and associate  them with the record.  

2.  The AOJ should take appropriate steps to attempt to verify the Veteran's assertion that he was transferred to the First Signal Battalion, First Signal Brigade and served in Saigon or elsewhere in the Republic of Vietnam during 1970.  

The documents reviewed in determining whether the Veteran was transferred as he claimed should be associated with the record.

3.  After completing all indicated development, the AOJ should readjudciate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



